NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3578-20

WILLOW RIDGE
APARTMENTS, LLC,

          Plaintiff-Appellant,

v.

UNION CITY RENT
STABILIZATION BOARD, a/k/a
THE CITY OF UNION CITY
RENT LEVELING BOARD,

          Defendant-Respondent,

and

MIGUELINA VELEZ,

     Defendant/Intervenor-
     Respondent.
____________________________

                   Argued June 6, 2022 – Decided July 7, 2022

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-2658-20.
            Xavier M. Bailliard argued the cause for appellant
            (Kranjac Tripodi & Partners LLP, attorneys; Xavier M.
            Bailliard and James Van Splinter, on the briefs).

            R. Scott Fahrney argued the cause for respondent City
            of Union City Rent Leveling Board (DeCotiis,
            Fitzpatrick, Cole & Giblin, LLP, attorneys; R. Scott
            Fahrney, on the brief).

            Gregory G. Diebold argued the cause for intervenor-
            respondent Miguelina Velez (Northeast New Jersey
            Legal Services Corp., attorneys; Gregory G. Diebold,
            of counsel and on the brief; Lawrence Sindoni and Soo
            Woo, on the brief).

PER CURIAM

      In 2015, plaintiff, Willow Ridge Apartments, LLC, purchased a twenty-

four-unit apartment building located in Union City (Property) that was

constructed in 2002. Plaintiff, as well as the Property's prior owner, operated

the building as exempt from local rent control ordinances, as permitted by

N.J.S.A. 2A:42-84.1 to -84.6.

      In 2019, the Union City Rent Stabilization Board (Board) notified plaintiff

that the Property was not exempt from rent control because no evidence existed

that a claim of exemption was filed prior to Union City's issuance of a certificate

of occupancy as required by N.J.S.A. 2A:42-84.4.          Plaintiff contested the

Board's determination.



                                                                             A-3578-20
                                        2
      After a hearing, the Board concluded that the prior owner of the Property

never filed the required notice and, as a result, the Property did not qualify for

the exemption. Plaintiff challenged the Board's decision in the Law Division,

at which point Miguelina Velez, a tenant of the Property, intervened as a

defendant. Judge Anthony V. D'Elia upheld the Board's findings and dismissed

plaintiff's complaint. Before us, plaintiff contests the court's decision, claiming

the Board's decision was arbitrary, capricious, and unreasonable. We disagree

and affirm.

                                        I.

      In order to provide context for our decision, we begin by reviewing the

statutory scheme at issue in this appeal as well as the relevant portions of Union

City's rent control ordinances.

      A.      The Legislation

      N.J.S.A. 2A:42-84.1 to -84.6 reflects the Legislature's considered decision

to exempt from municipal rent control ordinances residential buildings

constructed after June 25, 1987. N.J.S.A. 2A:42-84.2 specifically provides:

              a. In any municipality which has enacted or which
              hereafter enacts a rent control or rent leveling
              ordinance, other than under the authority of P.L.1966,
              c. 168 (C.2A:42-74 et seq.), those provisions of the
              ordinance which limit the periodic or regular increases
              in base rentals of dwelling units shall not apply to

                                                                             A-3578-20
                                        3
      multiple dwellings constructed after [June 25, 1987],
      for a period of time not to exceed the period of
      amortization of any initial mortgage loan obtained for
      the multiple dwelling, or for 30 years following
      completion of construction, whichever is less.

      b. In the event that there is no initial mortgage
      financing, the period of exemption from a rent control
      or rent leveling ordinance shall be 30 years from the
      completion of construction.

The intent of the legislation is explained in N.J.S.A. 2A:42-84.5:

      a. It is the intent of P.L.1987, c. 153 (C.2A:42-84.1 et
      seq.), that the exemption from rent control or rent
      leveling ordinances afforded under P.L.1987, c. 153
      (C.2A:42-84.1 et seq.) shall apply to any form of rent
      control, rent leveling or rent stabilization, whether
      adopted now or in the future, and by whatever name or
      title adopted, which would limit in any manner the
      periodic or regular increases in base rentals of dwelling
      units of multiple dwellings constructed after the
      effective date of P.L.1987, c. 153 (C.2A:42-84.1 et
      seq.). No municipality, county or other political
      subdivision of the State, or agency or instrumentality
      thereof, shall adopt any ordinance, resolution, or rule or
      regulation, or take any other action, to limit, diminish,
      alter or impair any exemption afforded pursuant to
      P.L.1987, c. 153 (C.2A:42-84.1 et seq.).

      b. The Legislature deems it to be necessary for the
      public welfare to increase the supply of newly
      constructed rental housing to meet the need for such
      housing in New Jersey. In an effort to promote this new
      construction, the Legislature enacted P.L.1987, c. 153
      (C.2A:42-84.1 et seq.), the purpose of which was to
      exempt new construction of rental multiple dwelling
      units from municipal rent control so that the municipal

                                                                     A-3578-20
                                  4
            rent control or rent leveling ordinances would not deter
            the new construction.

      The statute also includes two express conditions that require owners who

seek an exemption to provide notice to the municipality and prospective tenants.

Specifically, N.J.S.A. 2A:42-84.3 provides:

            The owner of any multiple dwelling exempted from a
            rent control or rent leveling ordinance pursuant to this
            act, shall, prior to entering into any lease with a person
            for tenancy of any premises located in the multiple
            dwelling, furnish the prospective tenant with a written
            statement that the multiple dwelling in which the
            premises is located is exempt from rent control or rent
            leveling for such time as may remain in the exemption
            period. Each lease offered to a prospective tenant for
            any dwelling unit therein during the period the multiple
            dwelling is so exempted shall contain a provision
            notifying the tenant of the exemption.

      N.J.S.A. 2A:42-84.4 also obligates owners of any newly constructed

buildings to file a notice claiming the exemption prior to a municipality issuing

a certificate of occupancy for any applicable building:

            The owner of any multiple dwelling claiming an
            exemption from a rent control or rent leveling
            ordinance pursuant to this act shall file with the
            municipal construction official, at least 30 days prior to
            the issuance of a certificate of occupancy for the newly
            constructed multiple dwelling, a written statement of
            the owner's claim of exemption from an ordinance
            under this act, including therein a statement of the date
            upon which the exemption period so claimed shall
            commence, such information as may be necessary to

                                                                           A-3578-20
                                        5
            effectively locate and identify the multiple dwelling for
            which the exemption is claimed, and a statement of the
            number of rental dwelling units in the multiple dwelling
            for which the exemption is claimed . . . .

      B.    Union City's Rent Control Ordinances

      Since the Property was constructed, Union City has revised its rent control

ordinance several times. At the time of the Property's construction, Union City,

N.J., Rev. Ordinances ch. 14-2(e) (1996) (1996 Ordinance) was in effect and

provided, "Consistent with state law, new construction shall be exempt from this

chapter." Union City amended the 1996 Ordinance in its entirety by way of

Union City, N.J., Code ch. 334 (2013) (2013 Ordinance).          That ordinance

similarly provided, "New construction, consistent with state law, shall be

exempt from this chapter." 2013 Ordinance ch. 334-2(B)(4).

      In 2017, Union City again revised its rent control ordinance. Union City,

N.J., Code ch. 334 (2017) (2017 Ordinance). The 2017 Ordinance recognized

an exemption for new construction but expressly provided, "This exemption

applies only where an owner complied with all requirements in N.J.S.A. 2A:42-

84.1 et seq., including the filing with the municipal construction official

required by N.J.S.A. 2A:42-84.4 and the service of a written statement upon the

tenant required by N.J.S.A. 2A:42-84.3." 2017 Ordinance ch. 334-2(B)(4)(C).



                                                                           A-3578-20
                                       6
      In 2018, Union City adopted Union City, N.J., Ordinance 2018-33

(November 27, 2018) (2018 Ordinance), amending the 2017 Ordinance.

Therein, Union City added provisions to the 2017 Ordinance stating

"[n]otwithstanding the exemption of a property qualified as new construction,

the Rent Regulation officer shall be authorized to determine on notice to the

landlord and affected tenant(s) the validity of the landlord's application for

exemption under the [s]tate [l]aw," and "[i]n the event the [o]fficer determines

the requirements under the [s]tate [l]aw have not been met by the [l]andlord, the

rent for the affected unit(s) shall be subject to a determination of the legal rent

by the [o]fficer under the rent control provisions of this ordinance."

      Finally, in 2019, Union City again revised its rent control ordinance.

Union City, N.J., Code ch. 334 (2019) (2019 Ordinance). Similar to the 2017

Ordinance, Union City recognized exemptions for new construction but

provided, "This exemption applies only where an owner complied with all

requirements contained in N.J.S.A. 2A:42-84.1 et seq., including the filing with

the municipal construction official required by N.J.S.A. 2A:42-84.4 and the

service of a written statement upon the tenant required by N.J.S.A. 2A:42-84.3."

2019 Ordinance ch. 334-2(B)(5)(C).




                                                                             A-3578-20
                                        7
        C.    The Board's Hearing and Decision

        After construction was completed, Union City issued a certificate of

occupancy for the Property on August 8, 2002. In June 2019, nearly seventeen

years later, the Board notified plaintiff that the Property was not exempt from

rent control because no claim of exemption notice was filed at the time of

construction as required by N.J.S.A. 2A:42-84.4.1

        Before the Board, plaintiff argued that because the Property was

constructed after 1987, it was indisputably exempt from rent control pursuant to

N.J.S.A. 2A:42-84.2. It asserted that such a conclusion comported with the plain

language and legislative intent expressed in N.J.S.A. 2A:42-84.5. Plaintiff

acknowledged that the statute contains "notice requirements," but stated "[t]here

is no provision in the [s]tate statute anywhere for a property owner to be

penalized by losing an exemption," and explained that N.J.S.A. 2A:42-84.2 used

mandatory language when providing an exemption from rent control for

properties built after June 25, 1987.

        Plaintiff, relying on Overlook Terrace Management Corp. v. Rent Control

Board, 71 N.J. 451 (1976), argued further that any municipal ordinance that



1
    We note that the record does not contain the Board's notice letter.


                                                                           A-3578-20
                                         8
interfered with the statute was preempted. It claimed that if any municipal

ordinance applied, the applicable ordinance was the 2013 Ordinance, which was

in effect at the time plaintiff purchased the Property and which did not provide

for a loss of exemption for failure to provide notice, rather than the more recent

amendments, which contained such express penalty language. Plaintiff argued

that application of the post-2013 amendments constituted retroactive application

of rent control, contrary to South Hamilton Associates v. Mayor & Council, 99

N.J. 437 (1985), and would "punish [plaintiff] for something that happened . . .

in 2002 before it even owned the [P]roperty."

      At the hearing, the Board considered the testimony of Jazlia Suriel, an

employee of Union City's Building Department, and Sandy Tuli, the managing

member of the Property. Suriel testified that she reviewed Union City's records

associated with the Property and was unable to locate a letter in which plaintiff

or its predecessor claimed a rent control exemption.

      Tuli described that before purchasing the Property, a realtor provided him

with an offering memorandum stating that the Property was exempt from rent

control. Tuli also produced a letter in which a representative of the realtor stated

that he spoke to the Union City Rent Control office via telephone and confirmed

that the Property was exempt from rent control before including that information


                                                                              A-3578-20
                                         9
in the offering memorandum. In addition, Tuli submitted correspondence from

a member of the LLC that previously owned the Property, which stated, "To the

best of my knowledge this building was exempt from the rent control registration

requirements as it was new construction."

       Tuli also claimed that before purchasing the Property, plaintiff "called the

Building Department," and was advised that the Property "was new

construction" and "exempt from rent control." Further, Tuli stated that Union

City had not notified him identifying "issues with rent control or rent leveling"

from the time plaintiff purchased the Property until 2019.

       Tuli also explained that the Property's management company served two

OPRA2 requests upon Union City.          The first requested a list of all new

construction buildings built after 1987 and all associated rent control exemption

documents for those buildings. Tuli described that Union City provided a list

of new construction buildings but advised that it was unable to locate any

documents pertaining to rent control exemptions. The second OPRA request

sought the certificate of occupancy for the Property. Tuli stated that Union City

initially advised that there was no certificate of occupancy on file but later

located and produced it.


2
    New Jersey Open Public Records Act, N.J.S.A. 47:1A-1 to -13.
                                                                             A-3578-20
                                       10
      After the close of testimony, plaintiff argued that it had no reason to

believe the Property was subject to rent control and that to impose rent control

obligations "would be unduly punitive and would constitute a major violation of

the property owner's rights." Further, plaintiff stated that "it was impossible for

[plaintiff] to have ever filed this notice within [thirty] days of the [c]ertificate

of [o]ccupancy, because [it] didn't own the [P]roperty then" and that it should

not lose the exemption because "otherwise a subsequent owner is being

punished" for the previous owner's "administrative issue." Finally, plaintiff

argued that Union City's inability to locate a notice claiming the exemption for

the Property might be the result of a "record keeping issue" citing Union City's

inability to find rent control exemption documents for other buildings and delay

in producing the Property's certificate of occupancy.

      After considering the record, the Board unanimously concluded that due

to plaintiff's predecessor's failure to comply with N.J.S.A. 2A:42-84.4's notice

provision the Property was subject to rent control. It first found that no notice

claiming the exemption was ever filed for the Property.           The Board then

acknowledged that the statute did not expressly state that failure to file a notice

of exemption results in a loss of the exemption, but reasoned that accepting

plaintiff's interpretation would render the notice provisions "superfluous." The


                                                                              A-3578-20
                                        11
Board, thereafter, issued a written "Finding of Fact Resolution," in which it

stated that "the property owner did not request exemption from the Rent Control

Ordinance and that there is no ability to claim the exemption now, and for the

reasons set forth on the record, the . . . [P]roperty is subject to the Union City

Rent Control Ordinance."

      D.    The Law Division's Decision

      Plaintiff filed a complaint in lieu of prerogative writs challenging the

Board's determination. After the Board filed an answer, the court permitted

Velez to intervene as a defendant.

      After considering the parties' written submissions and hearing oral

arguments, Judge D'Elia issued a July 13, 2021 order dismissing plaintiff's

complaint and provided his reasoning in a July 19, 2021 written opinion. The

judge found, similar to the Board, that plaintiff failed to "provide evidence of

the written statement required by [N.J.S.A. 2A:42-84.4] or the written notice to

prospective tenants required by [N.J.S.A. 2A:42-84.3]" and "municipal records

did not reveal any notices either."

      Judge D'Elia also determined that "the record does not establish that

[p]laintiff attempted to confirm that the exemption applied before purchasing

the [P]roperty in 2015." He explained that despite plaintiff's assertions to the


                                                                            A-3578-20
                                       12
contrary, "[n]either the prior owner nor the broker testified below," there were

credibility issues with regard to their statements, and Tuli's credibility was

subject to the Board's evaluation.

      Judge D'Elia rejected plaintiff's arguments that Union City bore the

burden to demonstrate that notice was not filed and that the Board improperly

concluded that the prior owner failed to file the notice because it had

demonstrable issues with its record keeping. The judge explained that the

burden is on the property owner to prove compliance with the statute's notice

requirements and that "there is sufficient evidence in the record to justify the

[B]oard's conclusion that the requisite notice required by [N.J.S.A. 2A:42-84.4]

[was] not received by Union City [thirty] days prior to the issuance of the

[certificate of occupancy] for the [P]roperty."

      As a result of these findings, Judge D'Elia concluded that "[t]he Board did

not act arbitrarily or capriciously when it relied upon the 2019 . . . [O]rdinance 3

to assess the consequences for the property owner's failure to prove that it, or

the previous owner, complied with [N.J.S.A. 2A:42-84.4]." He found that "the


3
   We note that Judge D'Elia's July 19, 2021 written opinion cited the 2019
Ordinance, whereas the Board referenced the 2018 Ordinance at the hearing.
Any error, however, in referencing the 2019 Ordinance is inconsequential as a
property owner's failure to satisfy N.J.S.A. 2A:42-84.4's notice provision would
result in a loss of rent control exemption under either ordinance.
                                                                              A-3578-20
                                        13
2019 [Ordinance] is consistent with [N.J.S.A. 2A:42-84.4]," explaining that

"[b]oth require written notice to the city [thirty] days prior to obtaining a

[certificate of occupancy]." The judge reasoned further that although "the

statute is silent as to the consequences of a property owner's failure to comply

with that notice requirement, the 2019 [Ordinance] clarifies that issue. Thus,

the ordinance does not contradict the state's statute."

      Judge D'Elia further stated that the "essence" of plaintiff's argument was

that there are "no consequences if the [notice] requirement is not satisfied." He

explained courts "must interpret a statute, and particularly the notice provisions

of [N.J.S.A. 2A:42-84.4], so as not to reduce that language requiring the [thirty]

day notice to mere surplusage," and found that "[t]he Legislature clearly

established its intent and purpose under N.J.S.A. 2A:42-84.4 by requiring that

any owner of a newly constructed multiple unit dwelling file a statement of

exemption with the municipal construction office [thirty] days prior to issuance

of certificate of occupancy."

      Judge D'Elia also reasoned that "[i]t is of no import that the [C]ity relied

upon [the 2019 Ordinance]." He explained "[i]f the statute is to have any

significance, then Union City could have terminated the property owners'




                                                                            A-3578-20
                                       14
exemption from the rent control ordinance even in the absence of the 2019

[Ordinance]."

      In addition, the judge determined that the Board's conclusion that the

Property was not exempt from rent control would be "justified separately and

apart [from] plaintiff's failure to show compliance with [N.J.S.A. 2A:42-84.4]"

because it also failed to comply with N.J.S.A. 2A:42-84.3. He explained that

N.J.S.A. 2A:42-84.3 requires property owners to provide notice to "prospective

tenants of the claimed exemption from rent control" and found that "[n]one of

the prospective tenants [of] this [P]roperty" were notified.     He stated that

"plaintiff asks this [c]ourt to simply ignore the mandatory requirement[]" but

reasoned that N.J.S.A. 2A:42-84.3 "cannot be considered mere surplusage."

This appeal followed.

                                       II.

      In plaintiff's first point it argues that the Board's decision was improper

because it relied on the incorrect municipal ordinance. Specifically, it claims

the Board reached its decision by retroactively applying the 2019 Ordinance

when it should have applied the 1996 Ordinance, which was in effect when the

Property was built.




                                                                           A-3578-20
                                      15
      Plaintiff asserts the 1996 Ordinance "grants any building built after 1987

an absolute and unconditional exemption from rent control, without any

requirement or condition precedent that an owner must provide written notice to

the City prior to obtaining the same" whereas the 2019 Ordinance "requires that

an owner of a building submit written notice of exemption as a condition

precedent to the building being exempt from rent control."               Plaintiff

acknowledges that ordinances "may be applied retroactively when specifically

set forth therein" but argues "the 2019 Ordinance does not contain any such

provision or stated intent" and therefore, "cannot be applied retroactivel y." We

disagree with these arguments.

      Under our standard of review, "[a] board's decision 'is presumptively

valid, and is reversible only if arbitrary, capricious, and unreasonable. '" Smart

SMR of N.Y., Inc. v. Borough of Fair Lawn Bd. of Adjustment, 152 N.J. 309,

327 (1998) (quoting Sica v. Bd. of Adjustment, 127 N.J. 152, 166-67 (1992)).

Thus, we will defer to the Board's decision "if it is supported by the record and

is not so arbitrary, capricious, or unreasonable as to amount to an abuse of

discretion." Ibid.

      Here, contrary to plaintiff's contention, the controlling authority upon

which the Board relied was N.J.S.A. 2A:42-84.1 to -84.6, rather than any


                                                                            A-3578-20
                                       16
specific Union City rent control ordinance.      Indeed, the Board reached its

decision by analyzing the aforementioned statutory language and reasoning that

accepting plaintiff's interpretation would render the text of N.J.S.A. 2A:42-84.4

as mere surplusage. Likewise, its written resolution provided that "the property

owner did not request an exemption from the Rent Control Ordinance and . . .

there is no ability to claim that exemption now."

      As such, we need not decide which iteration of Union City's rent control

ordinances was applicable. In any event, the Board's decision would be the same

whether it applied the 2019 Ordinance, which expressly requires notice pursuant

to N.J.S.A. 2A:42-84.4 to qualify for an exemption, or the 1996 Ordinance,

which provided "[c]onsistent with state law, new construction shall be exempt

from this chapter."

                                       III.

      Plaintiff argues next that the "requirement that written notice be provided

to the City as a condition to obtaining exemption" contained in the 2019

Ordinance "is expressly preempted by N.J.S.A. 2A:42-84."           It claims that

N.J.S.A. 2A:42-84.2's language is clear and unambiguous and "explicitly states

that any building built after 1987 cannot be subject to any municipal rent control

ordinance."


                                                                            A-3578-20
                                       17
      Plaintiff asserts further that the Board's interpretation that a rent control

exemption under N.J.S.A. 2A:42-84.2 is conditioned on compliance with the

statute's notice requirements is flawed. First, it argues that the Board improperly

interpreted the word "shall" as having two different meanings in the statute.

Specifically, it claims the Board interpreted the word "shall" as used in N.J.S.A.

2A:42-84.4 as creating a mandatory requirement, while interpreting N.J.S.A.

2A:42-84.2's language that "rent control . . . ordinances . . . shall not apply" as

being conditioned on the property owner filing the requisite notice.

      Second, it contends the statute does not expressly provide that compliance

with the notice requirements is a "prerequisite[] to obtaining an exemption or

that exemption status is lost if . . . written notices are not provided." It argues

that "had the [L]egislature intended for any penalty to be imposed in the event

of non-compliance with [the notice provisions] . . . [it] would have set forth that

penalty." Further it claims that the "permanent loss of rent control exemption"

would be an "incredibly drastic and punitive penalty."

      Finally, at oral argument, plaintiff contended that allowing a property

owner to obtain a rent control exemption despite its failure to file a timely notice

would not prejudice the municipality. It argued that absent timely notice the

municipality would be able to retroactively determine whether the subject


                                                                              A-3578-20
                                        18
property qualified as post-1987 new construction by reviewing historical

construction documents.

      We are not persuaded by these arguments and agree with Judge D'Elia that

established principles of statutory interpretation dictate that N.J.S.A. 2A:42 -

84.4's notice requirement is a mandatory condition precedent to receipt of a rent

control exemption under N.J.S.A. 2A:42-84.2. First, because N.J.S.A. 2A:42-

84.1 to -84.6 created a new right to a rent control exemption, strict compliance

with its terms is required to qualify for the exemption. Second, if compliance

with N.J.S.A. 2A:42-84.4 were not required, it would constitute meaningless

surplusage.

      "[W]e apply de novo review to an agency's interpretation of a statute."

Russo v. Bd. of Trustees, Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011).

However, "[w]here an agency is charged with enforcing a statute, 'courts accord

substantial deference to the interpretation given to the statute by the agency. '"

Casciano v. Bd. of Review, 300 N.J. Super. 570, 576 (App. Div. 1997) (quoting

Bd. of Educ. v. Neptune Twp. Educ. Ass'n, 144 N.J. 16, 31 (1996)). "Deference

to agency interpretation of a statute is appropriate as long as that interpretation

is reasonable[] and does not conflict with the express or implied intent of the

[L]egislature." Id. at 576-77 (internal citations omitted).


                                                                             A-3578-20
                                       19
      "[A] court may declare an ordinance invalid if it . . . is preempted by

superior legal authority." Redd v. Bowman, 223 N.J. 87, 108 (2015) (alterations

in original) (quoting Rumson Estates, Inc. v. Mayor & Council, 177 N.J. 338,

351 (2003)).     "Preemption is a judicially created principle based on the

proposition that a municipality, which is an agent of the State, cannot act

contrary to the State." Ibid. (quoting Overlook Terrace Mgmt. Corp., 71 N.J.

at 461).

      When interpreting a statute, the first step is to look to the plain meaning

of the language. Bergen Com. Bank v. Sisler, 157 N.J. 188, 202 (1999). "A

statute's meaning is not self-evident, however, where varying interpretations of

the statute are plausible." Ibid.; see also Bubis v. Kassin, 184 N.J. 612, 626

(2005). In those situations, the court should look to "judicial interpretation,

rules of construction, or extrinsic matters." Bergen Com. Bank, 157 N.J. at 202.

The purpose of such interpretation is to "effectuate the legislative intent in light

of the language used and the objects sought to be achieved."              Twp. of

Pennsauken v. Schad, 160 N.J. 156, 170 (1999).

      "We do not view [statutory] words and phrases in isolation but rather in

their proper context and in relationship to other parts of [the] statute, so that

meaning can be given to the whole of [the] enactment." State v. Twiggs, 233


                                                                              A-3578-20
                                        20
N.J. 513, 533 (2018) (alterations in original) (quoting State v. Rangel, 213 N.J.

500, 509 (2013)). Indeed, we "can . . . draw inferences based on the statute's

overall structure and composition," State v. S.B., 230 N.J. 62, 68 (2017), and

consider "the entire legislative scheme of which [a statute] is a part,"

Kimmelman v. Henkels & McCoy, Inc., 108 N.J. 123, 129 (1987). "We do not

support interpretations that render statutory language as surplusage or

meaningless."    Burgos v. State, 222 N.J. 175, 203 (2015); see also In re

Commitment of J.M.B., 197 N.J. 563, 573 (2009) ("Interpretations that render

the Legislature's words mere surplusage are disfavored. Rather, . . . our task

requires that every effort be made to find vitality in the chosen langu age."

(internal citation omitted)).

      "A limitation contained in a statute creating a new right [is] generally

considered a condition precedent to the existence of the right itself . . . ."

Kaczmarek v. N.J. Tpk. Auth., 77 N.J. 329, 339 (1978). "[A] statute granting a

new right usually is mandatory, and the viability of such a right is contingent

upon strict compliance with the law and all its conditions." Shambie Singer, 3

Sutherland Statutory Construction § 57:16 (8th ed. 2020); see also People ex rel.

Dunbar v. First Nat. Bank of Colorado Springs, 356 P.2d 967, 970 (Colo. 1960)

("It is a fundamental rule that, where statutes confer a new right . . . and prescribe


                                                                               A-3578-20
                                        21
a mode for the acquisition, preservation, enforcement, or enjoyment, such are

mandatory, and must be strictly complied with, and . . . if not complied with, no

right exists." (quoting Schaut v. Joint Sch. Dist. No. 6, Towns of Lena & Little

River, 210 N.W. 270, 272 (Wis. 1926))).

      We first note, again, that a fair reading of the Board's decision evidences

that the Board did not premise its decision on the language of any particular

ordinance, but rather its interpretation of N.J.S.A. 2A:42-84.1 to -84.6. We

agree with plaintiff, however, that N.J.S.A. 2A:42-84.4 does not expressly state

the consequence of a property owner's failure to file a claim of exemption prior

to the issuance of a certificate of occupancy and, as a result, we apply the

aforementioned principles of statutory interpretation to resolve the issue.

Bergen Com. Bank, 157 N.J. at 202. In doing so, we conclude the Board

correctly determined that compliance with N.J.S.A. 2A:42-84.4's notice

requirement operates as a prerequisite to obtaining an exemption from rent

control pursuant to N.J.S.A. 2A:42-84.2.

      First, N.J.S.A. 2A:42-84.1 to -84.6 created a new right to rent control

exemptions.    As such, we presume that the Legislature intended strict

compliance with N.J.S.A. 2A:42-84.4 to be required for property owners to




                                                                           A-3578-20
                                      22
qualify for a rent control exemption. See Kaczmarek, 77 N.J. at 339; Dunbar,

356 P.2d at 970.

      Second, reading N.J.S.A. 2A:42:84.4 in context of "the entire legislative

scheme of which it is a part," Kimmelman, 108 N.J. at 129, avoiding

"[i]nterpretations that render the Legislature's words mere surplusage," and

making "every effort . . . to find vitality in the chosen language," In re J.M.B.,

197 N.J. at 573, further supports the interpretation that providing the requisite

notice operates as a condition precedent to receipt of a rent control exe mption.

To hold otherwise would render N.J.S.A. 2A:42-84.4 meaningless surplusage,

as there would be no consequence for a property owner's failure to provide the

requisite notice. See Burgos, 222 N.J. at 203; In re J.M.B., 197 N.J. at 573.

      Such an interpretation also appears to effectuate the legislative intent

because it advances the pragmatic goal of N.J.S.A. 2A:42-84.4. Providing the

notice required by N.J.S.A. 2A:42-84.4 thirty days prior to the issuance of a

certificate of occupancy serves a clear purpose — to allow a municipality to

inspect the subject property in a timely fashion and ensure that it qualifies for

the exemption. Accepting defendant's interpretation of the statute would allow

property owners to circumvent that necessary safeguard, a result the Legislature

clearly did not intend. We also note that timely notice allows municipalities to


                                                                            A-3578-20
                                       23
memorialize and track which properties are subject to, and exempt from, rent

control.

      Finally, we reject plaintiff's argument that any delay in notice is

essentially harmless under the circumstances and penalizes it in a draconian

fashion as a municipal entity could determine whether properties qualify as post-

1987 new construction by reviewing historical construction documents. First,

such relief is contrary to the express statutory language. Second, plaintiff's

interpretation of N.J.S.A. 2A:42-84.4 would place an undue burden on

municipalities to conduct retroactive analyses of construction projects

potentially, as in this case, decades after construction. Third, we also reject

plaintiff's prejudice claims as it produced no proof that its predecessor complied

with N.J.S.A. 2A:42-84.4, and any lack of diligence by plaintiff on that point

should not be visited upon the municipality. In sum, we are satisfied that the

Board's statutory interpretation was reasonable and is entitled to our deference.

Casciano, 300 N.J. Super. at 576-77.

                                       IV.

      Finally, plaintiff argues that the Board improperly found that a claim of

exemption had never been filed for the Property. It asserts that the evidence it

presented to the Board "support[ed] the inescapable conclusion that written


                                                                            A-3578-20
                                       24
notice . . . was provided within the time limitations set forth in the 2019

Ordinance." Plaintiff specifically references its proofs indicating that "the prior

owner of the Property had operated [it] as exempt from rent control since 2002,

. . . the prior owner represented that it provided notice of the exemption to the

City, and . . . the Property was marketed in 2015 as being exempt from rent

control," which it claims the Board ignored.

      Further, Plaintiff contends that the Board "relied exclusively on the fact

that the City could not locate in its records the written document that the prior

owner represented had been provided." It claims that "the evidence introduced

at the [h]earing demonstrated that the City's record keeping was deficient and

could not be relied on," citing Union City's initial failure to locate the certificate

of occupancy associated with the Property in response to plaintiff's OPRA

request. We also disagree with these arguments.

      As noted, we will defer to the Board's decision "if it is supported by the

record and is not so arbitrary, capricious, or unreasonable as to amount to an

abuse of discretion." Smart SMR of N.Y., 152 N.J. at 327 (quoting Sica, 127

N.J. at 166-67).     "If the factual findings of an administrative agency are

supported by sufficient credible evidence, courts are obliged to accept them."

Self v. Bd. of Review, 91 N.J. 453, 459 (1982).


                                                                               A-3578-20
                                         25
      Here, the Board concluded that no claim of exemption associated with the

Property had been filed, based on Plaintiff's failure to provide a copy and Union

City's inability to locate one in its records. Because that finding was supported

by the record, it is entitled to our deference. Self, 91 N.J. at 459 (1982).

      Plaintiff's arguments to the contrary are unpersuasive. First, that Union

City was not initially able to locate the Property's certificate of occupancy in no

way establishes that its record keeping was deficient to the extent that the Board

could not rely on the absence of a record in reaching its conclusion.

      Second, plaintiff's proofs fell well short of establishing an "inescapable

conclusion that written notice . . . was provided within the time limitations set

forth in the 2019 Ordinance," as it contends. As noted, Union City was unable

to locate a claim of exemption for the Property in its records and plaintiff failed

to produce one.

      Further, the proofs plaintiff presented to the Board were based, in large

part, on inadmissible hearsay. Plaintiff attempted to establish that the notice

had been filed by introducing: 1) a letter from a representative of the realtor

who sold the Property stating that he spoke to the Union City Rent Control office

and confirmed that the Property was exempt from rent control; 2) a letter f rom

a member of the LLC that previously owned the Property stating that the


                                                                               A-3578-20
                                       26
Property was exempt from rent control as new construction; and 3) Tuli's

testimony that before purchasing the Property plaintiff contacted an unnamed

Building Department representative who advised it that the Property was exempt

from rent control.

      Each of these proofs, absent perhaps the statement from the anonymous

representative of the Union City Building Department, were offered for their

truth and consisted of statements made outside of the Board's hearing and,

therefore, constituted inadmissible hearsay. See N.J.R.E. 801(c). Although we

acknowledge that hearsay statements are admissible in administrative hearings,

we discern from the Board's comments that it deemed the probative value of

plaintiff's proofs to be minimal. We are satisfied that the Board did not abuse

its discretion by rejecting those bare proofs and relying instead on Suriel's direct

testimony stating that Union City's records did not contain a claim of exemption

for the Property.

      Finally, we note that plaintiff did not contend before the Board that Union

City's failure to identify the lack of a claim of exemption for the Property before

2019 should result in it being equitably estopped from revoking the Pro perty's

exempt status, and, as such, the Board made no attendant findings. Plaintiff also

did not raise an estoppel argument before us. We, therefore, consider any such


                                                                              A-3578-20
                                        27
argument waived. N.J. Dep't of Env't Prot. v. Alloway Twp., 438 N.J. Super.

501, 505 n.2 (App. Div. 2015) ("An issue that is not briefed is deemed waived

upon appeal.").

      Affirmed.




                                                                       A-3578-20
                                    28